             Case 6:17-bk-06716-CCJ         Doc 36       Filed 10/11/18   Page 1 of 16



                                        ORDERED.

      Dated: October 11, 2018




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION
                                   www.flmb.uscourts.gov

 In re:

 Tamara D. Harris,                                         Case No.: 6:17-bk-06716-CCJ
                                                           Chapter 7
          Debtor.
                                                     /

                                   MEMORANDUM OPINION

          This case came before the Court for trial to consider the United States Trustee’s Motion

for Contempt, Sanctions: Disgorgement, the Assessment of Fines and Statutory Damages, and for

Additional Injunctive Relief (the “Motion for Contempt”; Doc. No. 7). By the Motion, the United

States Trustee (“UST”) requests that the Court impose sanctions and statutory damages against

Mr. Warren Scott Sizinski (“Sizinski”), a bankruptcy petition preparer, for failing to comply with

this Court’s orders and for violating Section 110 of the Bankruptcy Code in this case. Having

considered the Motion, the evidence and the argument of counsel present at trial, the Court finds

that the Motion should be granted for the reasons stated below. The Court makes the following

finding of facts and conclusions of law pursuant to Federal Rule of Bankruptcy Procedure 7052.




                                                 1
                Case 6:17-bk-06716-CCJ       Doc 36        Filed 10/11/18       Page 2 of 16



                                           Findings of Fact

        Sizinski prepares for a fee, bankruptcy petitions and other related documents that are filed

in bankruptcy courts by debtors seeking relief under the Bankruptcy Code. Sizinski is not an

attorney and does not work for one. By providing these type of services, Sizinski is known as a

bankruptcy petition preparer (“BPP”). Sizinski offers BPP services individually or under the

names      of    several   businesses,   including       “Themis   Partners”,    “Themis   Group”   or

“Ch7Bankruptcies.” Sizinski operates his BPP business in the Melbourne, Florida area.1 In at

least five districts throughout the United States2, debtors’ bankruptcy filings disclose Sizinski as

the BPP for their case. And one district--the United States Bankruptcy Court for Southern District

of Mississippi--has found Sizinski in willful contempt of its orders and has enjoined Sizinski from

acting as a BPP in its district.3

        In 2014, the UST initiated an adversary proceeding before this Court by filing a complaint

against Sizinski in the Chapter 7 bankruptcy case of In re Bridgewater.4 By the three count

complaint, the UST requested that the Court disgorge Sizinski’s excessive BPP fees pursuant to

Section 110(h)(3)(A)(i) of the Bankruptcy Code, find that Sizinski violated Section 110(e)(2)(B)

of the Bankruptcy Code by providing legal advice, and impose an injunction against Sizinski and

his businesses from providing BPP services or legal advice pursuant to Section 110(j) of the

Bankruptcy Code.5 To support the relief requested, the UST alleged that Sizinski took over six

months to prepare the debtor’s bankruptcy papers, Sizinski charged the debtor $500 for BPP fees,

and that Sizinski provided the debtor with legal advice by selecting the debtor’s property

exemptions and by advising the debtor that a Chapter 7 bankruptcy allows a debtor to retain a

vehicle with a payment default.6 Sizinski did not answer the complaint and the clerk entered a

default.



                                                     2
            Case 6:17-bk-06716-CCJ          Doc 36      Filed 10/11/18      Page 3 of 16



       On October 15, 2014, the Court entered a Final Judgment in favor of the UST and against

Sizinski on all counts of the complaint (the “Bridgewater Judgment”).7 The Bridgewater Judgment

required Sizinski to disgorge $500 to the debtor, pay a fine to the UST for the Section 110

violations, and permanently enjoined Sizinski and his businesses from providing BPP services or

legal advice in this District.8 The Bridgewater Judgment stated “[i]n the event that Warren Sizinski

does not comply with any paragraph in this Final Judgment, the Court may hold Warren Sizinski

in contempt of Court. Penalties for contempt of Court include, but are not limited to, the

assessment of a monetary fine, and arrest and imprisonment.”9 The clerk served Sizinski with the

Bridgewater Judgment at the address Sizinski listed on the debtor’s bankruptcy schedules and another

known address for Sizinski. Sizinski did not appeal the Bridgewater Judgment.

       Despite this injunction, for the next three years, Sizinski continued to provide debtors with BPP

services. In the Orlando Division alone, Sizinski provided debtors with BPP services in 59 bankruptcy

cases filed after entry of the Bridgewater Judgment (the “Post-Bridgewater Cases”). In each of the

Post-Bridgewater Cases, Sizinski signed statements under penalty of perjury admitting that he

served as the BPP in the case and acknowledging receipt of payment for services performed as

BPP in the case. The debtors in the Post-Bridgewater Cases paid Sizinski fees totaling $34,544 for

his BPP services.10

       In two of the Post-Bridgewater Cases (In re Frazier and In re Whitehead), the bankruptcy

court entered orders to show cause why Sizinski should not be held in contempt for failing to comply

with the Bridgewater Judgment.11 Sizinski did not appear at the hearings, and the bankruptcy court

entered orders on the orders to show cause.12 Both orders refer to the permanent injunction provided

for in the Bridgewater Judgment. In the Frazier case, the order also directed Sizinski to pay a fine.13

And in the Whitehead case, the order also directed Sizinski to disgorge his BPP fees to the debtor.14




                                                  3
             Case 6:17-bk-06716-CCJ        Doc 36       Filed 10/11/18   Page 4 of 16



Sizinski paid the fine in the Frazier case. It is unknown if Sizinski disgorged his BPP fee to Ms.

Whitehead.

       The Post-Bridgewater Cases also include this bankruptcy case filed by Tamara Harris

(“Harris”). Around March 2017, Harris saw a road side advertisement offering bankruptcy assistance.

Harris contacted the information on the advertisement that led to Sizinski. Harris and Sizinski had

some telephone and emails discussions. During these discussions, Sizinski offered to provide

Harris with BPP services for $599, and told Harris that he could complete the BPP services in a

few weeks.

       On March 22, 2017, Harris met Sizinski at a hotel business center in Melbourne, Florida.

Sizinski spoke with Harris about filing a bankruptcy case. During their discussion, Sizinski helped

Harris decide if she should file a bankruptcy case. Sizinski told Harris the differences between

chapter 7 and chapter 13 bankruptcy cases, and helped Harris pick the bankruptcy chapter to file.

Sizinski spoke to Harris about the different types of debt (secured, unsecured, or priority) and the

debts she could discharge. Sizinski advised Harris how to value her property and what property

she could keep with a bankruptcy filing. Sizinski gave Harris instructions on how to obtain the

information needed to complete the bankruptcy paperwork and warned Harris that a bankruptcy

trustee may request certain documents. Sizinski further discussed with Harris the requirement to

obtain consumer creditor counseling before filing a bankruptcy case.         In return, Harris paid

Sizinski $599 at the meeting. Sizinski did not give Harris a written notice disclosing that a BPP is

not an attorney and may not provide certain services.

       About a month after their meeting, Harris gave Sizinski the bankruptcy paperwork needed

to prepare the bankruptcy schedules and statements. Sizinski did not deliver the completed

bankruptcy schedules and statements to Harris as promised. Harris then began calling and



                                                 4
           Case 6:17-bk-06716-CCJ           Doc 36     Filed 10/11/18     Page 5 of 16



emailing Sizinski concerning the completion of her bankruptcy paperwork. Sizinski either ignored

Harris’ communications or gave excuses why he could not complete the bankruptcy paperwork.

        Almost five months later, Sizinski finally gave Harris the completed bankruptcy schedules

and statements. Upon receipt, Harris noticed that Sizinski provided the answers to some questions

on the bankruptcy schedules and statements. And Sizinski selected the exemptions for Harris’

property without her instruction. The bankruptcy schedules and statements included a written

notice disclosing that a BPP is not an attorney and may not provide certain services. The

Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119), and the

Disclosure of Compensation of Bankruptcy Petition Preparer did not have Sizinski’s full social

security number on them. Harris signed the bankruptcy schedules and statements and then filed a

Chapter 7 bankruptcy case on October 20, 2017 (the “Harris Case”).15

        Shortly after the filing of the Harris Case, the UST filed the Motion for Contempt. By the

Motion for Contempt, the UST requests that the Court enter an order (i) finding Sizinski in

contempt for violating the Bridgewater Judgement; (ii) sanctioning Sizinski by requiring him to

disgorge all monies Sizinski received for BPP services after entry of the Bridgewater Judgment;

(iii) enjoining Siziniski and his businesses from providing BPP services anywhere in the United

States; and (iv) sanctioning Siziniski in the Harris Case for violating Section 110 of the Bankruptcy

Code.

        The Court held a preliminary hearing on the Motion for Sanctions. Sizinski did not appear

at the preliminary hearing. Because the Court could not accommodate a trial on the Motion for

Sanctions for three months, the Court entered an Interim Order on the Motion for Sanctions (the

“Interim Order”).16 The Interim Order states that Sizinski “remains permanently enjoined from

participating in the business of preparing bankruptcy documents in any way, shape, form or



                                                 5
           Case 6:17-bk-06716-CCJ           Doc 36    Filed 10/11/18     Page 6 of 16



manner in this District, and from providing any legal advice regarding bankruptcy” and that the

Court will impose sanctions in the amount of $1,000 for every case filed in this District that lists

Sizinski as BPP until the trial on the Motion for Sanctions.17

       After entry of the Interim Order, Sizinski continued to provide debtors with BPP services

in four bankruptcy cases filed in the Orlando Division of the Middle District of Florida (the “Post-

IO Cases”). In three of the Post-IO cases, Sizinski signed statements under penalty of perjury

admitting that he served as the BPP in the case and acknowledging receipt of payment for his BPP

services. Sizinski received a total of $1,797 for his BPP services in three cases of the Post-IO

Cases. The fourth case is In re Lowery.18

       Mr. Randolph Lowery (“Lowery”) discovered Sizinski’s BPP services through a personal

referral. On December 11, 2017, Lowery met with Sizinski at a hotel business center in Melbourne,

Florida. Sizinski spoke with Lowery about filing a bankruptcy case. Lowery filled out some

bankruptcy paperwork at the meeting and paid Sizinski $749 for Sizinski’s BPP services. After

some time, Lowery attempted contacting Sizinski on numerous occasions to obtain the completed

bankruptcy schedules and statements. Sizinski eventually responded to Lowery. Sizinski told

Lowery that he would complete the bankruptcy schedules and statements, but the documents

would reflect that another BPP (Devin Colbert) prepared them. Lowery does not know and has

never met a Devin Colbert. Sizinski warned Lowery that he could have problems with his

bankruptcy case and discharge if anyone found out that he prepared the bankruptcy schedules and

statements rather than Mr. Colbert. Lowery received his bankruptcy schedules and statements in

March 2017 and subsequently filed a Chapter 7 bankruptcy case (the “Lowery Case”). The

statements filed in the Lowery Case state that Devin Colbert is the BPP.




                                                 6
             Case 6:17-bk-06716-CCJ          Doc 36    Filed 10/11/18     Page 7 of 16



        Sizinski did not appear at the trial on the Motion for Sanctions. At trial, the UST submitted

73 exhibits and offered the testimony of Tamara Harris and Randolph Lowery in support of the

Motion for Sanctions. [The UST also requested that the Court impose sanctions for Sizinski’s

failure to comply with the Interim Order.]

                                        Conclusions of Law

        Section 110 of the Bankruptcy Code regulates bankruptcy petition preparers.19 The statute

establishes a bankruptcy petition preparer’s duties and imposes penalties for violations of those

duties.20   By enacting Section 110, Congress sought to create standards and penalties for

bankruptcy petition preparers not employed or supervised by an attorney that Congress found were

providing debtors with inept legal services and taking advantage of debtors unaware of the

bankruptcy process.21 The purpose of Section 110 is to “protect consumers from abuses by non-

attorney bankruptcy petition preparers.”22 The United States Trustee, among others, has standing

to file motions requesting that the court impose penalties or remedies against a bankruptcy petition

preparer for violating Section 110.23 Yet, as demonstrated by this case, twenty years after

enactment of Section 110, bankruptcy petition preparers like Sizinski continue to prey on

consumers.

        Sizinski cannot dispute that he is a bankruptcy petition preparer subject to Section 110 of

the Bankruptcy Code. A bankruptcy petition preparer is a “person, other than an attorney for the

debtor or an employee of such attorney under the direct supervision of such attorney, who prepares

for compensation a document for filing.”24 Section 110(a)(2) states that a “document for filing”

means “a petition or any other document prepared for filing by a debtor in a United States

bankruptcy court or a United States district court in connection with a case under this title.”25 By

preparing for compensation the debtors’ petitions and other documents filed in the Post-



                                                 7
            Case 6:17-bk-06716-CCJ           Doc 36     Filed 10/11/18       Page 8 of 16



Bridgewater Cases, the Harris Case and Post-IO Cases, and by signing the debtors’ petitions as a

BPP under penalty of perjury, Sizinski is a BPP as defined under Section 110(a) of the Bankruptcy

Code in the Post-Bridgewater, Harris and Post-IO Cases. As to the Lowery Case, Mr. Lowery

testified that Sizinski prepared for compensation the petition and other documents filed in his case,

and not the individual named “Devon Colbert” listed on the petition. The Court finds Mr. Lowery’s

testimony credible and that Sizinski is the BPP in the Lowery Case. Accordingly, Sizinski is a

BPP governed by Section 110 of the Bankruptcy Code in the Post-Bridgewater Cases, the Harris

Case, the Post-IO Cases, and the Lowery Case.

               Sanctions for Violating the Bridgewater Judgment and Interim Order

       Based on Sizinski’s failure to comply with Section 110 of the Bankruptcy Code, this Court

entered the Bridgewater Judgment and permanently enjoined Sizinski and his businesses from

providing BPP services or legal advice. Sizinski violated the Bridgewater Judgement by providing

BPP services in the Post-Bridgewater Cases, the Harris Case, the Post-IO Cases and the Lowery Case.

To prevent further violations of the injunction stated in the Bridgewater Judgment, this Court entered

the Interim Order until a trial could be held on the Motion for Sanctions.

       Bankruptcy courts have inherent civil contempt powers to enforce compliance with its

orders.26 In civil contempt matters, the movant must present “clear and convincing” evidence that

a court order was violated.27 “This clear and convincing proof must also demonstrate that 1) the

order was valid and lawful; 2) the order was clear, definite and unambiguous; and 3) the alleged

violator had the ability to comply with the order.”28 Upon a prima facie showing that a court order

was violated, the burden then shifts to the alleged violator to establish a “present inability to

comply that goes beyond a mere assertion of inability…”, with evidence to support that claim.29

The purpose of civil contempt sanctions is to coerce the violator into complying with the court



                                                   8
           Case 6:17-bk-06716-CCJ          Doc 36     Filed 10/11/18    Page 9 of 16



order or to compensate the complainant for losses and expenses it incurred because of the

contemptuous act.30

       In addition, Section 105 of the Bankruptcy Code establishes the court’s statutory contempt

power.31 Under Section 105(a), “[t]he court may issue any order, process, or judgment that is

necessary or appropriate to carry out the provisions of this title.”32 Thus, Section 105 “grants

courts independent statutory powers to award monetary and other forms of relief . . . to the extent

such awards are ‘necessary and appropriate’ to carry out the provisions of the Bankruptcy Code”33

       Here, the UST has demonstrated with clear and convincing evidence that Sizinski violated

the Bridgewater Judgment by providing BPP services to debtors in the Post-Bridgewater Cases,

Post-IO Cases and the Lowery Case. The Bridgewater Judgment is a valid and lawful order that

clearly, definitely and unambiguously enjoins Sizinski from providing BPP services or legal advice.

Sizinski could comply with the Bridgewater Judgment by simply ceasing all BPP services or legal

advice. Sizinski did not appear at trial and has not shown this Court a present inability to comply

with the Bridgewater Judgment.

       The debtors in the Post-Bridgewater Cases paid Sizinski a total of $34,544 for BPP

services. The bankruptcy court has already ordered Sizinski to disgorge $599 in one of the Post-

Bridgewater Cases,34 leaving a total of $33,945 at issue. The debtors in the Post-IO Cases

(including Lowery) paid Sizinski a total of $2,546 for BPP services. Because the Bridgewater

Judgment enjoins Sizinski from providing BPP services, Sizinski should not have performed or

collected any fees for BPP services after entry of the Bridgewater Judgment. The Court finds that

the debtors in the Post-Bridgewater Cases, and Post-IO Cases (including the Lowery Case)

incurred actual damages in the amount of $36,491 based on Sizinski’s failure to comply with the

Bridgewater Judgement. Pursuant to the Court’s inherent contempt powers and Section 105 of the

Bankruptcy Code, the Court will require Sizinski to disgorge all BPP fees collected after entry of
                                                9
           Case 6:17-bk-06716-CCJ           Doc 36      Filed 10/11/18     Page 10 of 16



the Bridgewater Judgment (in the amount of $36,491) as sanctions for failing to comply with the

Bridgewater Judgment.

        Similarly, the UST has demonstrated with clear and convincing evidence that Sizinski

violated the Interim Order by providing BPP services to debtors in the Post-IO Cases. The Interim

Order is a valid and lawful order that clearly, definitely and unambiguously enjoins Sizinski from

providing BPP services or legal advice. By simply ceasing all BPP services or legal advice, Sizinski

could comply with the Interim Order. Sizinski did not appear at trial and has not shown this Court

a present inability to comply with the Interim Order. The Interim Order imposes sanctions in the

amount of $1,000 for every case filed in this District that lists Sizinski as BPP until the trial on the

Motion for Sanctions. Accordingly, the Court sanctions Sizinski $4,000 for the four cases filed

after the Interim Order.

                             Section 110 Violations in the Harris Case

        Sizinski, as BPP in the Harris Case, committed multiple violations of the duties imposed

by Section 110 of the Bankruptcy Code.

        Section 110(b)(2) requires a BPP to provide the debtor with a written notice (Official Form

119) disclosing that a BPP is not an attorney and may not provide certain services (the “Notice”).35

A BPP must provide the Notice to the debtor before accepting any fees or preparing any documents

for filing.36 Harris testified that she first paid Sizinski a $599 fee and about a month later provided

Sizinski with information to prepare the bankruptcy schedules and statements. Harris stated that

Sizinski gave her the bankruptcy documents sometime in September 2017- nearly five months

later. The Notice filed in the Harris Case states that Harris and Sizinski signed it on September

24, 2017, the same date that Harris signed the petition and other bankruptcy documents.37 A Notice

received and signed by a debtor at the same time other bankruptcy documents are signed does not

comply with Section 110(b)(2) because the Notice is not provided before the preparation of any
                                                  10
             Case 6:17-bk-06716-CCJ         Doc 36     Filed 10/11/18      Page 11 of 16



documents.38 Here, the evidence demonstrates that Sizinski did not provide Harris with the Notice

before accepting any fees or preparing any documents for filing. A BPP that fails to comply with

Section 110(b) may be fined no more than $500 for each failure.39 The Court, therefore, finds that

Sizinski violated Section 110(b)(2) of the Bankruptcy Code and shall be fined $500 for the

violation.

       Section 110(c) requires that a BPP place an identifying number on each document

prepared.40 When the BPP is an individual, the BPP’s social security number is the identifying

number.41 A BPP that lists only a portion of a social security number on a document does not

satisfy the requirement of Section 110(c).42 Here, Sizinski did not place his entire social security

number on the Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form

119), or the Disclosure of Compensation of Bankruptcy Petition Preparer filed in the Harris Case.43

A BPP who fails to comply with Section 110(c) may be fined no more than $500 for each failure.44

As a result, the Court finds that Sizinski committed two violations of Section 110(c)(1) of the

Bankruptcy Code and shall be fined $1,000 for the violations.

       Section 110(e)(2) prohibits a BPP from providing legal advice to a potential bankruptcy

debtor, and lists seven examples of legal advice, all of which are non-exclusive.45 The examples

include advising the debtor: (i) whether to file a bankruptcy petition or whether filing a Chapter 7,

11, 12, or 13 case is appropriate; (ii) whether the debtor's debts will be discharged in bankruptcy;

(iii) whether the debtor can retain a home, car, or other property after filing a bankruptcy case; (iv)

concerning the tax consequences of a bankruptcy case or the dischargeability of tax claims; (v)

whether the debtor may or should promise to repay the debts or enter into a reaffirmation

agreement with a creditor; (vi) concerning how to characterize the nature of the debtor's interest in

property or the debtor's debts; or (vii) concerning bankruptcy procedures and rights.46 A BPP



                                                  11
           Case 6:17-bk-06716-CCJ          Doc 36     Filed 10/11/18      Page 12 of 16



“who does anything beyond merely typing the petition, accompanying schedules, and other forms

based solely on the information supplied by a debtor engages in the unauthorized practice of law”47

and as a result, provides legal advice to the debtor. A BPP that does not comply with Section

110(e) of the Bankruptcy Code may be fined no more than $500 for each noncompliance.48

       Here, Harris testified that Sizinski gave her advice that included answering questions in

Harris’ bankruptcy schedules and statements; telling Harris the documents a Chapter 7 trustee may

request from her; answering Harris’ questions about credit counseling requirements; advising

Harris on how to value her assets; helping Harris determine if she should file bankruptcy;

explaining to Harris the difference between chapter 7 and chapter 13 and helping Harris chose the

bankruptcy chapter right for her; advising Harris if her debts would be discharged; advising Harris

is she could retain her property; selecting exemptions for Harris’ property without instruction; 49

and advising Harris debts were secured, unsecured, or priority.           As a result of providing

unauthorized legal advice, the Court finds that Sizinski committed ten violations of Section

110(e)(2) of the Bankruptcy Code and shall be fined $5,000.

       Section 110(i)(1) of the Bankruptcy Code subjects a BPP to statutory sanctions if the BPP

violates Section 110 or commits any act that the Court finds to be fraudulent, unfair, or deceptive.50

If liable, the bankruptcy court shall order the BPP to pay the debtor’s actual damages, $2,000 or

twice the amount of the BPP’s fee (whichever is greater), and reasonable attorney fees and costs.51

       Here, Sizinski is liable to Harris for the statutory sanctions stated in Section 110(i)(1) of

the Bankruptcy Code. The Court has already found that Sizinski violated several provisions of

Section 110 of the Bankruptcy Code in the Harris Case. And because Sizinski was enjoined from

providing BPP services at all pertinent times, the Court further finds that Sizinski committed acts

that are fraudulent, unfair, or deceptive by continuing to advertise BPP services to Harris and



                                                 12
           Case 6:17-bk-06716-CCJ          Doc 36    Filed 10/11/18      Page 13 of 16



others, offering BPP services to Harris, providing Harris with BPP services, and failing to timely

prepare Harris’ bankruptcy schedules and statements as agreed. Accordingly, the Court awards

Harris $2,000 under Section 110(i)(1).52

                                      Nationwide Injunction

       Section 110(j)(3) of the Bankruptcy Code allows a bankruptcy court, by motion of the

court, trustee or the UST, to enjoin a BPP that has failed to comply with a prior order issued under

Section 110.53 When an injunction prohibiting certain conduct does not suffice, the bankruptcy

court may enjoin a person from acting as a BPP if the person continually engages in conduct that

includes violating Section 110 of the Bankruptcy Code or any other fraudulent, unfair or deceptive

conduct.54 Because Section 110(j) allows for entry of an injunction preventing a person from

acting as a BPP without limitation, a nationwide injunction is authorized under Section 110(j). 55

       By continuing to act as a BPP for about 60 bankruptcy cases filed after entry of the

Bridgewater Judgment, and continuing to provide debtors with legal advice as discussed in the

Harris Case, Sizinski has continually engaged in conduct in violation of Section 110 of the

Bankruptcy Code. Sizinski has also continually engaged in fraudulent, unfair or deceptive

conduct by continuing to advertise and provide BPP services to debtors despite entry of the

Bridgewater Judgment. The Court also finds troubling Sizinski’s attempts to circumvent this

Court’s injunction by the use of an alias “Devin Colbert” in the Lowery Case and warning Lowery

from revealing him as the BPP for his case. Sizinski’s disregard for this Court’s prior orders and

the requirements imposed by Section 110 of the Bankruptcy Code demonstrate that imposing an

injunction prohibiting Sizinski from engaging in further conduct violative of Section 110 would

not deter future violations or misconduct here or elsewhere. At least one other bankruptcy court

outside the Middle District of Florida has already sanctioned Sizinski for Section 110 violations



                                                13
          Case 6:17-bk-06716-CCJ         Doc 36     Filed 10/11/18     Page 14 of 16



and entered an injunction prohibiting Sizinski from acting as a BPP before that district. Only the

issuance of a permanent nationwide injunction prohibiting Sizinski from acting as a BPP in the

future, by himself or through third parties, including any businesses will prevent future

misconduct by Sizinski.

       The Court will enter a separate order consistent with this Memorandum Opinion.


The Clerk’s Office is directed to serve a copy of this order on all interested parties and Warren
Sizinski at the following known addresses: Warren Sizinski, 2263 N. New Haven Avenue, Suite
107, Melbourne, FL 32904; Warren Sizinski, P.O. Box 1626, Melbourne, FL 32902; Warren
Sizinski, P.O. Box 120232, Melbourne, FL 32912; Warren Sizinski, 100 Rialto Place, Suite 700,
Melbourne FL 32901; Warren Sizinski, 1900 S. Harbour City Blvd., Ste. 328, Melbourne, FL
32901; Warren Sizinski, 7777 N. Wickham Road, #12-217, Melbourne, FL 32940; Warren
Sizinski, 5130 Commercial Drive, Suite H, Melbourne, FL 32940; and Warren Sizinski, 3711
Peacock Drive, Melbourne, FL 32904.




                                               14
             Case 6:17-bk-06716-CCJ               Doc 36       Filed 10/11/18         Page 15 of 16




1
  Bankruptcy filings or testimony from debtors disclose the following addresses for Sizinski or his businesses: Warren
Sizinski, 2263 N. New Haven Avenue, Suite 107, Melbourne, FL 32904; Warren Sizinski, P.O. Box 1626, Melbourne,
FL 32902; Warren Sizinski, P.O. Box 120232, Melbourne, FL 32912; Warren Sizinski, 100 Rialto Place, Suite 700,
Melbourne FL 32901; Warren Sizinski, 1900 S. Harbour City Blvd., Ste. 328, Melbourne, FL 32901; Warren Sizinski,
7777 N. Wickham Road, #12-217, Melbourne, FL 32940; Warren Sizinski, 5130 Commercial Drive, Suite H,
Melbourne, FL 32940; and Warren Sizinski, 3711 Peacock Drive, Melbourne, FL 32904.
2
  Sizinski has provided BPP services for cases filed in the United States Bankruptcy Court for the Middle District of
Florida, the United States Bankruptcy Court for the Southern District of Florida, the United States Bankruptcy Court
for the Southern District of Mississippi, the United States Bankruptcy Court for the District of New Jersey, and the
United States Bankruptcy Court for the District of Colorado.
3
  Ex. Nos. 1-4 (Doc. No. 29). The bankruptcy cases are In re Sonya Bridges, Case No. 1:12-bk-51068-KMS; In re
Darnell Holmes, Case No. 1:12-bk-51115-KMS; In re Angel Williams, Case No. 1:12-bk-51301-KMS, and In re Ran
Hollis, Jr. and Vivian Hollis, Case No. 1:12-bk-52166-KMS.
4
  Gebhardt v. Sizinski (In re Bridgewater), Adv. No. 6:14-ap-00100-CCJ (Bankr. M.D. Fla. filed Aug. 8, 2014).
5
  See id. at Doc. No. 1.
6
  See id.
7
  Ex. No. 5 (Doc. No. 29).
8
  Ex. No. 5 (Doc. No. 29).
9
  Ex. No. 5 (Doc. No. 29).
10
   Ex. Nos. 9-67 (Doc. Nos. 29-32); Ex. No. 73 (Doc. No. 33).
11
   In re Whitehead, Case No. 6:17-bk-04054-KSJ, Doc. No. 21 (Bankr. M.D. Fla. Dec. 1, 2017); In re Frazier, Case
No. 6:15-bk-00842-CCJ, Doc. No. 27 (Bankr. M.D. Fla. Nov. 23, 2015).
12
   In re Frazier, Case No. 6:15-bk-00842-CCJ, Doc. No. 36 (Bankr. M.D. Fla. April 25, 2016); In re Whitehead, Case
No. 6:17-bk-04054-KSJ, Doc. No. 29 (Bankr. M.D. Fla. Jan. 10, 2018).
13
   In re Frazier, Case No. 6:15-bk-00842-CCJ, Doc. No. 36 (Bankr. M.D. Fla. April 25, 2016).
14
   In re Whitehead, Case No. 6:17-bk-04054-KSJ, Doc. No. 29 (Bankr. M.D. Fla. Jan. 10, 2018).
15
    In re Harris, Case No.: 6:17-bk-06716-CCJ (Bankr. M.D. Fla. filed Oct. 20, 2017).
16
   Doc. No. 20.
17
   Id.
18
   In re Lowery, Case No. 6:18-bk-01588-CCJ (Bankr. M.D. Fla. filed March 23, 2018).
19
   See Gebhart v. Coburn (In re Rivera), 2015 WL 1743707, *2 (Bankr. M.D. Fla. April 17, 2015)(Jennemann, J.);
Turner v. Burnworth (In re Carrier), 363 B.R. 247, 254 (Bankr. M.D. Fla. 2006)(Briskman, J).
20
   See Carrier, 363 B.R. at 254.
21
   H.R.Rep. No. 103-835, at 56 (1994). See also Rivera, at *2.
22
   In re Webbers, 322 B.R. 216, 221 (Bankr. M.D. Fla. 2005)(Jennemann, J.).
23
   See 11 U.S.C. § 110(h), (i), (l).
24
   11 U.S.C. § 110(a)(1) (2010).
25
   11 U.S.C. § 110(a)(2).
26
   See Gowdy v. Mitchell (In re Ocean Warrior, Inc.), 835 F.3d 1310, 1316 (11th Cir. 2016).
27
   See Howard Johnson Co., Inc., v. Khimani, 892 F.2d 1512, 1516 (11th Cir. 1990); Delta Sigma Theta Sorority, Inc.,
v. Bivins, 2015 WL 1400435 (M.D. Fla. March 26, 2015).
28
   McGregor v. Chierico, 206 F.3d 1378, 1383 (11th Cir. 2000) (citation omitted).
29
   Howard Johnson, 892 F.2d at 1516 (citation omitted).
30
   See Jove Eng'g, Inc. v. IRS (In re Jove Eng'g, Inc.), 92 F.3d 1539, 1557 (11th Cir. 1996).
31
   Hardy v. United States ex rel. I.R.S. (In re Hardy), 97 F.3d 1384, 1389 (11th Cir. 1996).
32
   11 U.S.C. § 105(a) (2010).
33
   See Hardy, 97 F.3d at 1389-90.
34
   See In re Whitehead, Case No. 6:17-bk-04054-KSJ, Doc. No. 29 (Bankr. M.D. Fla. Jan. 10, 2018).
35
   11 U.S.C. § 110(b)(2).
36
   See 11 U.S.C. § 110(b)(2).
37
   Ex. No. 66 (Doc. No. 32).
38
   See In re Falck, 503 B.R. 904, 912 (Bankr. S.D. Fla. 2014).
39
   See 11 U.S.C. § 110(l)(1) (2010).
40
   See 11 U.S.C. § 110(c); See also Turner v. Burnworth (In re Carrier), 363 B.R. 247, 255 (Bankr. M.D. Fla. 2006).


                                                         15
            Case 6:17-bk-06716-CCJ                Doc 36       Filed 10/11/18        Page 16 of 16




41
   See 11 U.S.C. § 110(c)(2)(A).
42
   See In re Carrier, 363 B.R. at 255; In re Coy, 324 B.R 393, 398-99 (Bankr. M.D. Fla. 2005)(Glenn, J.).
43
   Ex. No. 66 (Doc. No. 32).
44
   See 11 U.S.C. § 110(l)(1).
45
   See 11 U.S.C. § 110(e)(2)(A),(B) (2010); In re Falck, 503 B.R. 904, 913 (Bankr. S.D. Fla. 2014).
46
   Id.
47
   In re Landry, 250 B.R. 441, 445 (Bankr. M.D. Fla. 2000)(Jennemann, J.).
48
   See 11 U.S.C. § 110(l)(1).
49
   See In re Falck, 503 B.R. at 913 (“Advising of available exemptions ... or actually choosing an exemption for the
debtor ... requires the exercise of legal judgment beyond the capacity and knowledge of lay persons”).
50
   See 11 U.S.C. § 110(i).
51
   See 11 U.S.C. § 110(i)(1).
52
   Because Harris paid Sizinski $599 for BPP services, $2,000 is the greater of twice the amount Harris paid Sizinski
for BPP services.
53
    See 11 U.S.C. § 110(j)(3) (2010).
54
    See 11 U.S.C. § 110(j)(2)(B).
55
   See Ross v. Smith (In re Gavin), 181 B.R. 814, 825 (Bankr. E.D. Pa. 1995); See also In re Falck, 503 B.R. 904, 915
(Bankr. S.D. Fla. 2014)(entering injunction prohibiting Defendants from acting as BPP in any District of the United
States).




                                                         16
